 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       STEVE CRUMP,                                    No. 2:20-cv-2343 JAM KJN P
12                        Plaintiff,
13             v.                                        ORDER
14       A. O’CAMPO, et al.,
15                        Defendants.
16

17            Plaintiff, a state prisoner, proceeds pro se and in forma pauperis with an action brought

18   under 42 U.S.C. § 1983. Both parties filed motions. As set forth below, plaintiff’s renewed

19   motion is denied without prejudice, and defendant O’Campo is granted an extension of time to

20   file a responsive pleading.

21            Plaintiff’s Renewed Motion for Injunctive Relief

22            On May 27, 2021, plaintiff again renewed his motion for preliminary injunction. 1

23   However, on March 15, 2021, the undersigned issued findings and recommendations addressing

24   plaintiff’s first motion for preliminary injunction, which was adopted by the district court on May

25   3, 2021, over plaintiff’s objections. Plaintiff’s recently renewed motion includes no new factual

26   1
       On May 24, 2021, plaintiff previously renewed his motion, which was denied without prejudice
27   on May 28, 2021. (ECF No. 44, 46.)
       In the instant motion, plaintiff also asked that the stay of this action be lifted. The stay of this
28   action was lifted on May 21, 2021. (ECF No. 43.)
                                                         1
 1   allegations, and fails to address any of the elements required under Winter v. Natural Resources

 2   Defense Council, Inc., 555 U.S. 7 (2008). Rather, in his one paragraph motion, plaintiff once

 3   again repeats claims previously raised. Plaintiff’s renewed motion is denied without prejudice.

 4            Defendant O’Campo’s Request for Extension

 5            On June 2, 2021, defendant filed a request for extension of time to file a responsive

 6   pleading. Good cause appearing, defendant’s request is granted. Defendant shall file a

 7   responsive pleading on or before July 12, 2021.

 8            Accordingly, IT IS HEREBY ORDERED that:

 9            1. Plaintiff’s motion (ECF No. 45) is denied without prejudice;

10            2. Defendant’s request (ECF No. 48) is granted; and

11            3. Defendant O’Campo shall file a responsive pleading on or before July 12, 2021.

12   Dated: June 3, 2021

13

14

15   /crum2343.pi3

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
